DETAILED ACTION
This is a first office action in response to application no.17/391,322 filed on August 2nd in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-33 of U.S. Patent no. 9,600,068 to Stafford.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 16 of the instant application and claims 1, 13, 14, 32 and 33 of Patent no. 9,600,068 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for determining an inter-pupillary distance (IPD) value with a processor from a signal from a position sensitive device coupled to two moveable sighting fixtures mounted to a head mounted display (HMD) having a single screen the position sensitive device being configured to produce a signal that corresponds to a distance between the two sighting fixtures; and warping images with the processor to optimize display of the images with the two fixed optics for the determined IPD value.

Claim 1 of Patent no. 9,600,068 calls for similar limitations.  In fact, remaining independent claims 13, 14, 32-33 of the cited Patent correspond closely to independent claims 1, 7 and 16 of the instant application. Claim 13 of the cited Patent, for example, calls for an apparatus comprising a computer processing system performing the method comprising the steps of presenting a calibration image, adjusting one or more settings for presentation of the calibration image, receiving an input from a user, using a determined IPD value in presenting subsequent images to the stereoscope display. 
	Claims 2-6, 8-15 and 17-20 are rejected by their dependency to claims 1, 7 and 16.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-33 of U.S. Patent no. 10,455,224 to Stafford.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 16 of the instant application and claims 1, 13, 14, 32 and 33 of Patent no. 10,455,224 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for determining an inter-pupillary distance (IPD) value with a processor from a signal from a position sensitive device coupled to two moveable sighting fixtures mounted to a head mounted display (HMD) having a single screen the position sensitive device being configured to produce a signal that corresponds to a distance between the two sighting fixtures; and warping images with the processor to optimize display of the images with the two fixed optics for the determined IPD value.
Claim 1 of Patent no. 10,455,224 calls for similar limitations.  In fact, remaining independent claims 13, 14, 32-33 of the cited Patent correspond closely to independent claims 13, 14, 32 and 33 of the instant application.  Claim 13 of the cited Patent, for example, calls for an apparatus comprising a computer processing system performing the method comprising the steps of presenting a calibration image, adjusting one or more settings for presentation of the calibration image, receiving an input from a user, using a determined IPD value in presenting subsequent images to the stereoscope display.  
Claims 2-6, 8-15 and 17-20 are rejected by their dependency to claims 1, 7 and 16.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

5.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 11,082,683 to Stafford.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 16 of the instant application and claims 1, 6 and 14 of Patent no. 11,082,683 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for determining an inter-pupillary distance (IPD) value with a processor from a signal from a position sensitive device coupled to two moveable sighting fixtures mounted to a head mounted display (HMD) having a single screen the position sensitive device being configured to produce a signal that corresponds to a distance between the two sighting fixtures; and warping images with the processor to optimize display of the images with the two fixed optics for the determined IPD value.

Claim 1 of Patent no. 11,082,683 calls for similar limitations.  In fact, claim 13 of the cited Patent, for example, calls for an apparatus comprising a computer processing system performing the method comprising the steps of presenting a calibration image, adjusting one or more settings for presentation of the calibration image, receiving an input from a user, using a determined IPD value in presenting subsequent images to the stereoscope display.  
Claims 2-6, 8-15 and 17-20 are rejected by their dependency to claims 1, 7 and 16.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 1, 4-5, 7, 10-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Perez et al. (US Patent no. 9202443).

Regarding claims 1 and 7, Perez discloses a computer processing system (See col. 17, lines 52-62), and method, comprising: determining an inter-pupillary distance (IPD) value with a processor from a signal from a position sensitive device coupled to two moveable sighting fixtures mounted to a head mounted display (HMD) having a single screen the position sensitive device being configured to produce a signal that corresponds to a distance between the two sighting fixtures (See Perez col. 5, lines 52-67, col. 6, lines 1-17); and warping images with the processor to optimize display of the images with the two fixed optics for the determined IPD value (See col. 1, lines 42-53, col. 3, lines 24-33, col. 22, lines 65-66 and col. 23, lines 1-11).

As per claim 16, Perez discloses a non-transitory computer readable medium containing program instructions for inter- pupillary distance (IPD) adjustment on a display device comprising fixed optics, wherein execution of the program instructions by one or more processors of a processing system causes the one or more processors to carry out an IPD adjustment method (See Perez col. 27, lines 50-65), the IPD adjustment method comprising determining an inter-pupillary distance (IPD) value from a signal from a position sensitive device coupled to two moveable sighting fixtures mounted to a head mounted display (HMD) having a single screen, the position sensitive device being configured to produce a signal that corresponds to a distance between the two sighting fixtures (See Perez col. 5, lines 52-67, col. 6, lines 1-17); and warping images with the processing system to optimize display of the images with the two fixed optics for the determined IPD value (See Perez col. 1, lines 42-53, col. 3, lines 24-33, col. 22, lines 65-66 and col. 23, lines 1-11).

As per claims 4-5, 10-11 and 19-20, Perez further discloses storing the settings of the IPD (See Perez col. 5, lines 52-59) and automatically adjusting the images presented on the display (See Perez col. 5, lines 35-45).

As per claim 12, Perez further discloses the MHD in col. 1, lines 42-53.

As per claims 13-14, Perez further position sensitive device with the movable sighting fixtures (See Perez col. 12, lines 46-60) and the HMD with two fixed optics configured for a specific inter-pupillary distance (See Perez col. 9, lines 4-14 and lines 32-46).

As per claim 15, Perez further discloses the apparatus wherein the single screen includes a left portion and a right portion (See Perez col. 60-67, and col. 10, lines 1-2).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 2-3, 8-9 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al. (US Patent no. 9,202,443) in view of Hua (US Patent Application Publication no. 2010/0002154).

Regarding claims 2-3, 8-9 and 17-18, most of the limitations of these claims have been noted in the above rejection of claims 1, 6 and 14.
	It is noted that Perez is silent about wherein the warping the images includes correcting images for aberration as specified in the claims.
	However, Hua teaches a method, apparatus and CRM wherein the warping the images includes correcting images for aberration (See Hua Fig. 4c and [0044], [0061] for vignetting [0085] for coma and [0100] for vignetting).
	Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying Perez’s apparatus and method of determining the inter-pupillary distance to incorporate Hua’s teachings wherein the warping the images includes correcting images for aberration which includes chromatic aberration, coma or vignetting.  The motivation for performing such a modification in Perez is to provide optimization which eliminate restriction in design of the optical projection systems suitable for the use in the displays of the invention.
 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hunter (US Patent no. 5347400) teaches optical system for virtual reality helmet.
Hall et al. (US Patent no. 2006/0250322) teaches dynamic vergence and focus control for head-mounted displays.
Tsuyuki et al. (US Patent Application Publication no. 2006/0072206) teaches image display apparatus and image display sytem.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424